Citation Nr: 0722290	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for oropharyngeal 
airway restriction, claimed as a respiratory disability.

3.  Entitlement to service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for sinusitis, sleep apnea, and for oropharyngeal airway 
restriction, claimed as a respiratory disorder.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in October 2005.  In October 
2006, the veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
his testimony have been associated with the claims file.

During the appeal period, and before the case was transferred 
to the Board, the RO issued a rating decision in June 2006 
which granted service connection for chronic vasomotor 
rhinitis.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
sinusitis.

2.  The veteran's oropharyngeal airway restriction, claimed 
as a respiratory disability, was not shown during service, or 
for many years after separation from service, and it is not 
shown to be otherwise related to any in-service event or 
injury.  

3.  The evidence of record does not establish a current 
diagnosis of a chronic respiratory disorder other than 
chronic rhinitis.

4.  The veteran's sleep apnea was not shown during service or 
for many years after separation from service, and it is not 
shown to be otherwise related to any in-service event or 
injury.  
CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § § 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

2.  Neither oropharyngeal airway restriction, nor any other 
respiratory disorder other than allergic vasomotor rhinitis, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





II.  Service Connection

The veteran seeks service connection for sinusitis, sleep 
apnea, and a respiratory disorder (other than vasomotor 
rhinitis, for which service connection has already been 
established).  At his personal hearings in October 2005 and 
October 2006, the veteran testified that he was exposed to 
dust all day long during service, and as a result, developed 
problems breathing, snoring, sneezing and coughing.  The 
veteran testified that he worked as a pavement maintenance 
specialist.  He was exposed to dust as a street sweeper and 
was exposed to dust loading dump trucks and hauling dirt.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal occasional diagnosis of 
and treatment for acute bouts of sinusitis and/or upper 
respiratory infections (URI's).  Specifically, an August 1975 
treatment record noted complaints of pressure over the left 
maxillary sinus and frontal headache.  The impression was 
sinus congestion.  URI's were noted in November 1977 and 
March 1978.  A chronic sinus condition was not noted at any 
time during service, including at discharge from service.  

Post service medical evidence includes VA treatment records 
dating back to 1994, showing treatment for acute 
(approximately one or two per year) URI's in 1994, 1999, 
2000, 2001, and 2002.  The veteran was treated for acute 
sinusitis in November 1995 and a chest x-ray from November 
1995 was negative.  A December 2002 chest x-ray was also 
negative.  

Private treatment records date from the late 1990's through 
2005, and include a December 2002 sleep study which revealed 
mild to moderate obstructive sleep apnea.  A March 2005 
letter from private doctor noted that the veteran underwent a 
fiberoptic exam of the larynx and hypopharynx which revealed 
a fair amount of collapse of the oropharyngeal airway along 
with the epiglottis.  Additionally, moderately enlarged 
tonsils and a thick enlarged uvula were noted.  CPAP was 
recommended.  A May 2005 computerized tomography (CT) scan 
revealed evidence of deflection of the nasal septum to the 
left with bilateral middle turbinate sinuses with bilateral 
middle turbinate hypertrophy.  There was no evidence of 
paranasal sinus disease.  Other private records from 1998 
through 2004 show treatment for allergic rhinitis.  

At a VA examination in April 2006, the veteran reported that 
his symptoms included nasal drip, stopped up nose, pneumonias 
that happened as a consequence of really bad sinusitis, a bad 
gag sometimes, increased coughing, and sneezing.  The veteran 
had not undergone any surgery for his nose, sinuses, throat 
or palate.  The veteran reported trying several different 
types of decongestants, nasal sprays, and antihistamines, 
with little or no effectiveness.  Flonase and corticosteroid 
sprays helped.  The veteran was also treated with antibiotics 
at least twice per year, but no courses exceeded fourteen 
days.  The veteran explained that he became quite hoarse when 
his sinus problem got really bad, which was about two or 
three times per year.  The veteran also reported getting a 
pretty bad headache, a few times per year.  The veteran 
explained that the CPAP helped with the apnea, but he had 
difficulty tolerating it.

On examination, there was not much congestion or abnormal 
mucus, thus no evidence of allergic or vasomotor rhinitis at 
that time.  There were no nasal polyps.  There was no 
evidence of granulomatous disease or rhinoscleroma.  There 
was minimal deviation of the septum to the left, but it was 
not much.  The nose was not congested and there was no 
obstruction noted.  There was no tenderness to palpation over 
the maxillary and frontal sinuses.  There was no purulent 
discharge or crusting in the nasal passageways.  Tonsils were 
two-plus in size.  Soft palate was slightly elongated.  There 
was no visible postnasal drainage, but there was slight 
evidence of lateral bands of lymphoid tissue.  Voice quality 
was clear.  Palpation of the neck area was negative.  Sinus 
x-rays revealed clear and well-developed paranasal sinuses.  
There was no radiographic evidence of sinusitis.  

The examiner explained that the diagnosis of restricted 
oropharyngeal airway was closely tied in with obstructive 
sleep apnea.  That in turn, appeared to have been diagnosed 
by sleep study.  The examiner explained that although the 
veteran seemed to have the body habitus for that, and 
physical findings to go along with it, such a diagnosis would 
not be something to be considered as secondary to sinusitis, 
allergic or vasomotor rhinitis, or to deviated septum.  In 
this case, the examiner concluded, the only evidence that was 
provided that the veteran's sleep apnea was present since 
service was the veteran's own self-report, predominantly 
testimony of daytime sleepiness.  Overall, the examiner 
opined, it was less likely as not that restricted 
oropharyngeal airway and/or obstructive sleep apnea were 
secondary to military service.  

With regard to sinusitis, the examiner explained that there 
was not enough clinical or radiographic evidence to make a 
diagnosis of sinusitis.  

The examiner did feel that the veteran suffered from chronic 
vasomotor rhinitis, and opined that it was at least as likely 
as not caused by exposure to dust during military service.  

Thus in sum, neither the service medical records nor the 
post-service medical records, including the April 2006 VA 
examination report show a diagnosis of chronic sinusitis.  

Additionally, although the current private and VA treatment 
records note diagnoses of sleep apnea and restricted 
oropharyngeal airway, these disorders were not present during 
service, or for many years following discharge from service.  
Furthermore, no medical professional has indicated that there 
is any relationship between the veteran's claimed exposure to 
dust and other environmental hazards during service, and his 
current sleep apnea or restricted oropharyngeal airway.  

In light of the foregoing, entitlement to service connection 
for sinusitis, sleep apnea, and oropharyngeal airway 
restriction has not been established.  While there were a 
couple of references to acute URI's and sinus congestion in 
the service medical records, the record does not indicate 
that this constituted the onset of a chronic sinus disorder, 
or sleep apnea/airway obstruction disability, particularly 
given the lack of follow-up history or ongoing continuous 
treatment for sinusitis and/or sleep apnea until this decade, 
and in light of the April 2006 VA examination findings.  

Absent evidence of a current chronic sinusitis disability, 
and absent a medical nexus between any current sleep apnea 
and/or restricted oropharyngeal airway, service connection is 
not warranted for these disabilities.  

There is no evidence of record, other than the appellant's 
contentions, that his current claimed sinusitis disorder, 
sleep apnea, and restricted airway are related to any disease 
or injury incurred in or aggravated by service, including 
exposure to environmental hazards such as dust.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claims of 
service connection for sinusitis, sleep apnea and restricted 
oropharyngeal airway, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Importantly, service connection has been established for 
vasomotor rhinitis, which the April 2006 examiner determined 
was as likely as not service-related, given the veteran's 
reported history of in-service dust and other environmental 
hazards.  Thus, the veteran is already compensated for his 
symptoms of nasal obstruction, as the disability ratings 
governing rhinitis include nasal obstruction.






ORDER

Service connection for chronic sinusitis is denied. 

Service connection for a respiratory disorder (other than 
rhinitis), including restricted oropharyngeal airway, is 
denied.

Service connection for sleep apnea is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


